DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23, 25, 27-30, 32-34, 39-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 27, 29, 30, 32, 33, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 4672727) in view of Albrecht (S 2007/0140835).
Regarding claim 21, Field teaches an airfoil (16) for a gas turbine engine (Col 5, lines 31-34), the airfoil comprising: 
a first portion (Fig 7, portion of 34 that has 78 in it) defining an inner surface of the airfoil (38); 
a first aperture (78) within the first portion extending in a first direction (Fig 7) between a first end at the inner surface (see annotated Fig 7 below) and a second end of the first aperture (see annotated Fig 7 below); 
a second portion (Fig 7, portion of 34 with 68 in it) defining an outer surface of the airfoil (36); and 
a second aperture (68) within the second portion extending in a second direction (Fig 7) different than the first direction (Fig 7) between a first end of the second aperture (see annotated Fig 7 below) and a second end at the outer surface (see annotated Fig 7 below); 
wherein the first aperture and the second aperture are fluidly coupled to each other at the second end of the first aperture and the first end of the second aperture to define a non-line of sight cooling aperture extending from the inner surface to the outer surface of the airfoil (Fig 7), and 
wherein the first aperture has a cross-sectional area that differs at the second end of the first aperture (Fig 7) from a cross-sectional area of the second aperture at the first end of the second aperture (Fig 7) 
wherein the first aperture defines a first length between the first end and the second end of the first aperture (Fig 7), and the cross-sectional area of the first aperture is uniform over the first length (Fig 7).

    PNG
    media_image1.png
    437
    506
    media_image1.png
    Greyscale

	Field does not explicitly teach the first portion formed from a first plurality of plies of a ceramic matrix composite material; the second portion formed from a second plurality of plies of a ceramic matrix composite material; and a plurality of cut-outs each cut-out through each ply in the second plurality of plies, the plurality of cut-outs layered and aligned to define a second aperture.
Albrecht teaches the plies being of a ceramic matrix composite material ([0002]) and a plurality of cut-outs (Fig 1, the cutouts going radially through the plies) each cut-out through each ply in the plurality of plies (Fig 1), the plurality of cut-outs layered and aligned to define an aperture (Fig 1), because of the ability of CMC material to withstand high temperature applications ([0002]).

Regarding claim 22, Field teaches the second end of the first aperture has a cross-sectional shape (Fig 7) that differs from a cross-sectional shape of the first end of the second aperture (Fig 6).
Regarding claim 25, Albrecht teaches each ply of the first plurality of plies defines a cut-out (Fig 1, defines the plies with cutouts), the plurality of cut-outs defining the first aperture (Fig 1).
Regarding claim 27, Field teaches the cut-outs of the second plurality of plies increase in cross-sectional area from the first end of the second aperture to the second end of the second aperture (Fig 6).
Regarding claim 29, Field in view of Albrecht teaches a first cut-out of the plurality of cut-outs of the second plurality of plies has a first cross-sectional area (Fig 7 from Field of proposed combination there would be a cross sectional area), wherein a second cut-out of the plurality of cut-outs of the second plurality of plies has a second cross-sectional area (Fig 7 from Field of proposed combination there would be a cross sectional area), wherein a third cut-out of the plurality of cut-outs of the second plurality of plies has a third cross-sectional area (Fig 7 from Field of proposed combination there would be a cross sectional area), and wherein at least one of the first cross-sectional area, the second cross-sectional area, and the third cross-sectional area is different from the remaining of the first cross-sectional area, the second cross-sectional area, 
Regarding claim 30, Field teaches each cut-out of the second plurality of plies has a center (Figs 7 and 8), and wherein the centers of the cut-outs are aligned along a second direction (Fig 7).
Regarding claim 32, Field teaches each cut-out of the second plurality of plies has a center (Figs 6-8, there’s a center for where each cut-out of the proposed combination would be), and wherein the center of one cut-out is offset from the center of an adjacent cut-out (Figs 6-8, the center of the aperture would move closer to the second end of the second aperture with each progressive cut-out).
Regarding claim 33, Field teaches a surface angle is defined between the second aperture and the outer surface (Fig 4), the surface angle being less than 45° (Fig 4).
Regarding claim 43, Field teaches the first aperture is drilled through the first portion (Col 4, lines 26-32).
Claims 34, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Field.
Regarding claim 34, Albrecht teaches a method for forming an airfoil (10) for a gas turbine engine ([0001]), the method comprising: 
laying up a first plurality of plies of a ceramic matrix composite material ([0003]); 
processing the first plurality of plies to form a first portion of a ceramic matrix composite material to define an inner surface of the airfoil ([0003], Fig 1, inner surface being hole 40); 
forming a cut-out to define a first aperture through the first portion (Fig 1); 
forming a cut-out through each ply of a second plurality of plies of a ceramic matrix composite material (Fig 1, [0003]); 
laying up the second plurality of plies on the first portion of the airfoil ([0003]); 
aligning the cut-outs of each of the second plurality of plies (Fig 1); and 
processing the second plurality of plies and the first portion to form a second portion defining the outer surface of the airfoil adjacent the first portion (Fig 1).
Albrecht does not explicitly set forth
the first aperture having a first cross-sectional area extending uniformly in a first direction between a first end at the inner surface and a second end of the first aperture;
a second aperture extending in a second direction different than the first direction between a first end of the second aperture and a second end at an outer surface
coupling the first aperture to the second aperture at the second end of the first aperture and the first end of the second aperture to define a continuous pathway extending between the inner surface and the outer surface;
wherein continuous pathway defines a non-line of sight cooling aperture; and
wherein the second aperture comprises a second cross-sectional area different than the first cross-sectional area.
Field teaches
the first aperture (78) having a first cross-sectional area (Fig 7) extending uniformly in a first direction (Fig 7) between a first end at the inner surface (see annotated Fig 7 above) and a second end of the first aperture (see annotated Fig 7 above);
a second aperture (68) extending in a second direction (Fig 7) different than the first direction (Fig 7) between a first end of the second aperture (see annotated Fig 7 above) and a second end at an outer surface (see annotated Fig 7 above),
coupling the first aperture to the second aperture at the second end of the first aperture (Fig 7) and the first end of the second aperture to define a continuous pathway (Fig 7) extending between the inner surface and the outer surface;
wherein continuous pathway defines a non-line of sight cooling aperture (Fig 7); and
wherein the second aperture comprises a second cross-sectional area (Fig 7) different than the first cross-sectional area (Fig 7),
to help effectively cool the airfoil surface with cooling air (Col 1, lines 57-66).

Regarding claim 39, Field teaches each cut-out of the second plurality of plies has a cross-sectional area (Fig 7 from Field of proposed combination there would be a cross sectional area), and wherein a cross-sectional area of at least one cut-out of the second plurality of plies differs from a cross-sectional area of another cut-out of the second plurality of plies (Fig 7, the aperture increases in width therefore there would be a change in the cross sectional area).
Regarding claim 42, Field teaches the second portion defines the outer surface (36), wherein first end of the first aperture is defined at the inner surface (see annotated Fig 7 above) and the second end of the first aperture is defined at the second portion (see annotated Fig 7 above), wherein the first end of the second aperture is defined adjacent to the second end of the first aperture (see annotated Fig 7 above), and wherein the cut-outs of the second plurality of plies increase in cross-sectional area from the first end of the second aperture to the second end of the second aperture (Figs 6-8 of Field show the change in shape of the second aperture and correspond to different cross sectional shapes).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Field and in further view of Chakrabarti (US 8715439).
	The proposed combination is silent regarding processing the first plurality of plies to form the first portion of the airfoil comprises compacting the first plurality of plies in an autoclave.

Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique of Chakrabarti to the proposed combination would have yielded predictable results and resulted in an improved airfoil.
Allowable Subject Matter
Claims 40, and 44-47 are allowed.
Claims 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Field is the closest piece of prior art of record, and the first aperture is smaller in size than the second aperture, and there is no teaching nor suggestion that the size of the first aperture should be larger at the intersection to allow for a larger cross sectional area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON FOUNTAIN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/IGOR KERSHTEYN/           Primary Examiner, Art Unit 3745